             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:18-cv-00086-MR


BENJAMIN GODWIN SWANSON,        )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
GASTON COUNTY SHERIFF’S         )
DEPARTMENT, et al.,             )                   ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court sua sponte.

     Pro se incarcerated Plaintiff recently requested documents from the

Mecklenburg County Sheriff’s Department, Jail Division. Because Plaintiff is

proceeding in forma pauperis, the Court instructed the Clerk to prepare a

subpoena on Plaintiff’s behalf. [See Doc. 78]; 28 U.S.C. § 1915(d). In light

of the Court’s Order granting the issuance of the subpoena, the Court will

further direct the United States Marshals Service to serve the subpoena in

accordance with Rule 45 of the Federal Rules of Civil Procedure.

     IT IS, THEREFORE, ORDERED that the United States Marshals

Service is respectfully instructed to serve the subpoena on the Mecklenburg




        Case 3:18-cv-00086-MR Document 79 Filed 11/10/20 Page 1 of 2
County Sheriff’s Department, Jail Division in accordance with Rule 45 of the

Federal Rules of Civil Procedure.

     IT IS SO ORDERED.




                                     2

        Case 3:18-cv-00086-MR Document 79 Filed 11/10/20 Page 2 of 2
